Citation Nr: 0335168	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  94-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis and right 
sphenoid mucous cyst, to include as due to undiagnosed 
illness.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
December 13, 1993.

3.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD, for the period from December 13, 1993 
through October 30, 2000.

4.  Entitlement to an increased initial rating for PTSD, 
evaluated as 70 percent disabling from October 31, 2000.

5.  Entitlement to an earlier effective date for an award of 
service connection for arthritis of the shoulders, hands, 
wrists, elbows and knees, prior to December 8, 1998.

6.  Entitlement to an earlier effective date for the award of 
a 60 percent evaluation for low back pain with degenerative 
disc disease, prior to March 11, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972 and from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in June 1993, the RO denied the 
veteran's claim for service connection for a sinus condition.  
By rating action dated in January 1994, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation for it, effective June 7, 1991.  The veteran 
submitted a timely notice of disagreement with the assigned 
evaluation.  The January 1994 rating decision also denied 
service connection for a sinus condition due to service in 
the Persian Gulf region.  

The RO, in a December 1994 rating action, increased the 
evaluation assigned for PTSD to 30 percent, effective 
December 1993.  In a rating decision dated in April 1999, the 
RO assigned a 60 percent evaluation for the veteran's 
service-connected low back disability, effective March 11, 
1999.  Additionally, the RO, by rating action dated in 
September 1999, granted service connection for arthritis of 
the shoulders, elbows, wrists, hands, knees and feet, 
effective December 8, 1998.  The veteran disagreed with the 
effective dates of the evaluation of his low back disability 
and the grant of service connection for arthritis of multiple 
joints.  Finally, by rating decision dated in March 2002, the 
RO assigned a 70 percent evaluation for PTSD, effective 
October 31, 2000.  

In a statement dated in October 1999, the veteran withdrew 
his claims for service connection for fatigue due to 
undiagnosed illness and for an increased rating for his 
service-connected low back disability.  Accordingly, this 
decision is limited to the issues set forth on the first page 
of this decision.

A report of contact dated in January 2003 reflects that the 
veteran no longer wanted any type of hearing and requested 
that his claim be forwarded to the Board.


REMAND

Department of Veterans Affairs (VA) outpatient treatment 
records disclose that the veteran was seen in June 2002.  
Following an evaluation, the pertinent assessment was chronic 
sinusitis, possibly due to toxin exposure while serving in 
the Gulf war.  The basis for this conclusion was not set 
forth.

In addition, the Board notes that the last time the veteran 
was furnished the provisions of 38 C.F.R. § 3.317 governing 
compensation for disabilities due to undiagnosed illness was 
in the supplemental statement of the case issued in April 
1999.  That regulation has been amended since that time, but 
the veteran has not been furnished the most recent version of 
38 C.F.R. § 3.317.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the veteran has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claims, and what specific evidence, if any, 
the veteran is expected to obtain and submit, and what 
specific evidence will be retrieved by VA.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a sinus condition 
following his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and that have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination of the sinuses to 
determine the nature and etiology of his 
claimed sinus condition.  All necessary 
tests should be performed.  The examiner 
is requested to furnish an opinion 
concerning whether it is as least as 
likely as not that the veteran has a 
sinus disability attributable to service, 
including as a result of his being in the 
Persian Gulf.  The examiner should also 
state whether the veteran has objective 
indications of the claimed sinus symptoms 
and, if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The rationale for any opinion 
should be set forth.  The claims folder 
should be made available to the examiners 
in conjunction with the examinations.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case, to include the amended 
provisions of 38 C.F.R. § 3.317 and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



